Exhibit 10.16
EMPLOYMENT AGREEMENT
          This EMPLOYMENT AGREEMENT (the “Agreement”) is dated July 2, 2009 (the
“Effective Date”), and is entered into by and between EMDEON BUSINESS SERVICES
LLC, a Delaware corporation (the “Company”, which shall include its subsidiaries
and affiliates), and Mark Lyle (“Executive”). In consideration of the promises
and mutual covenants contained herein (including, without limitation, the
Company’s employment of Executive and the advantages and benefits thereby
inuring to Executive) and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged by each party
hereto, the parties hereby agree as follows:
          1. Employment of Executive. The Company hereby employs Executive as
Senior Vice President — Pharmacy Services and Executive hereby accepts such
employment with the Company as of July 2, 2009 (the “Employment Commencement
Date”). Executive will report to the Chief Executive Officer of the Company or
his designee and perform such duties and services for the Company as may be
designated from time to time, by the Chief Executive Officer or his designee.
Notwithstanding the above, Company and Executive acknowledge that during the
first 18 months of the Employment Period (as defined in Section 3 below),
Executive shall report to the Chief Executive Officer of the Company and that
Executive’s primary responsibilities are: (a) the current business operations of
eRx Network, LLC and the Company’s existing pharmacy business segment
(collectively the Company’s “Pharmacy Services Division”), (b) integrating the
operations of the Company’s combined Pharmacy Services Division, and (c) such
other duties and services as may be designated from time to time by the Chief
Executive Officer.
Executive’s principal place of employment shall be at the offices of the Company
in Fort Worth, Texas, but Executive shall have the discretion to work remotely,
provided that such remote working arrangement does not interfere with the
performance of Executive’s duties in accordance with this Agreement. Executive
shall use his best and most diligent efforts to promote the interests of the
Company and shall devote all of his business time and attention to his
employment under this Agreement. Notwithstanding the foregoing, it shall not be
a violation of this Agreement for Executive to (a) manage personal investments
or (b) devote reasonable periods of time to charitable and community activities
or, with the approval of the Chief Executive Officer, industry or professional
activities, so long as such activities do not interfere with the performance of
Executive’s duties in accordance with this Agreement. Executive acknowledges
that he will be required to travel in connection with the performance of his
duties.
          2. Compensation and Benefits.
          2.1 Salary. Commencing on the Employment Commencement Date, Executive
shall be paid for his services during the Employment Period (as defined below) a
base salary at the annual rate of $273,880.00. Any and all increases to
Executive’s base salary (as it may be increased, the “Base Salary”) shall be
determined by the Company in

 



--------------------------------------------------------------------------------



 



its sole discretion. Such Base Salary shall be payable in equal installments, no
less frequently than bi-monthly, pursuant to the Company’s customary payroll
policies in force at the time of payment, less any required or authorized
payroll deductions.
          2.2 Bonus. During the Employment Period, Executive shall be eligible
to receive an annual bonus, the target of which is 40% of Base Salary, which
amount shall be determined in the sole discretion of the Board (or such
committee as may be designated by the Board) (the “Annual Bonus”). Such Annual
Bonus shall be based on the performance of the Executive, the Pharmacy Services
Division and the Company, and shall be payable at such time as executive officer
bonuses are paid generally so long as Executive remains in the employ of the
Company on the payment date. For the year ending December 31, 2009, Executive’s
Annual Bonus opportunity shall be prorated from the Employment Commencement
Date.
          2.3 Benefits. Commencing January 1, 2010 and thereafter during the
Employment Period, Executive shall be entitled to participate, on the same basis
and at the same level as other similarly situated executives of the Company, in
any group insurance, hospitalization, medical, health and accident, disability,
fringe benefit and tax-qualified retirement plans or programs of the Company now
existing or hereafter established (“Benefit Plans”) to the extent that he is
eligible under the general provisions thereof. For the year ending December 31,
2009, Executive shall be eligible to maintain his participation in the benefit
plans of eRx Network, LLC in which he participated immediately prior to the
Commencement Date and which continue to be maintained by the Company. Executive
shall be entitled to vacation time consistent with the Company’s policies;
provided that Executive shall receive service credit for his eight (8) years of
employment with eRx Network, LLC. The date or dates of such vacations shall be
selected by Executive having reasonable regard to the business needs of the
Company. If Executive works at a remote location as contemplated in Section 1,
then those particular business days when Executive is not in the office shall
not be considered to constitute vacation days.
          2.4 Stock-Based Awards. Upon approval of the Board of Directors of
Emdeon Inc., you will be eligible to receive an option to purchase 80,000 shares
of Emdeon Inc Class A common stock (the “Shares”) under the Emdeon Inc. 2009
Equity Incentive Plan (the “2009 Equity Plan”). The Shares will vest annually at
a rate of 25% per year and will be subject to the terms and conditions of the
2009 Equity Plan and the award agreement which you will be required to sign in
order to participate in the 2009 Equity Plan.
          3. Employment Period. Executive’s employment under this Agreement
shall commence as of the Employment Commencement Date and shall continue for
three (3) years from the Employment Commencement Date (the “Initial Employment
Period”). Following the Initial Employment Period, this Agreement shall
automatically renew annually for additional terms of one year (the “Additional
Term(s)”), unless either the Company or Executive notifies the other party in
writing at least 60 days prior to the end of the Initial Employment Period or
any Additional Term of its intent to terminate this Agreement. Notwithstanding
the foregoing, the Executive acknowledges

2



--------------------------------------------------------------------------------



 



that either the Company or Executive can terminate such employment at any time,
for any reason, with or without notice, subject to the consequences set forth
herein. The entire period of Executive’s employment, inclusive of the Initial
Employment Period and any Additional Term(s), shall be referred to as the
“Employment Period”.
          4. Termination of Employment.
          4.1 Termination by the Company for Cause. The Company may terminate
Executive’s employment for Cause, as defined below, at any time without notice.
          (a) If the Company terminates Executive’s employment for Cause, the
Company shall have no obligation to Executive other than the payment of
Executive’s earned and unpaid compensation, vested and accrued benefits under
the Company’s ERISA based plans and accrued but unreimbursed expenses subject to
the provisions of Section 6.11 (collectively, the “Accrued Obligations”), to the
effective date of such termination (the “Date of Termination”). If Executive is
terminated for Cause, then the Company shall have no obligation to pay Executive
for the remainder of the Initial Employment Period or any Additional Term.
          (b) For purposes of this Agreement, the term “Cause” shall mean any of
the following:
     (i) Executive’s failure to comply with the employment policies of the
Company or any affiliate, or a material breach of this Agreement, any of which
are not cured to the reasonable satisfaction of the Board within fifteen
(15) days of written notice to the Executive of such failure to so comply;
     (ii) Executive’s commission of any material act of dishonesty, breach of
trust or misconduct in connection with performance of employment-related duties;
and
     (iii) Executive’s conviction of, or pleading guilty or nolo contendere to,
any felony or to any crime involving dishonesty, theft or unethical business
conduct, or conduct which could impair or injure the Company or its reputation.
          4.2 Termination by the Company Without Cause;.
          (a) The Company may terminate Executive’s employment without Cause at
any time after the first 120 days of the Initial Employment Period. If the
Company terminates Executive’s employment without Cause during the Initial
Employment Period or any Additional Term, the Company shall have the following
obligations to Executive (but excluding any other obligation to Executive
pursuant to this Agreement):

3



--------------------------------------------------------------------------------



 



     (i) payment of the Accrued Obligations;
     (ii) the continuation of his Base Salary (at the rate in effect at the time
of such termination), as severance, for a period of twelve (12) months (the
“Severance Period”), each payment being a separate payment due on the same fixed
schedule that the Company follows for its regular payroll, subject to the
provisions of Section 6.11;
     (iii) if Executive timely elects to continue his health insurance pursuant
to COBRA, the Company shall pay that portion of the premium that it pays for
active employees with similar coverage during the Severance Period or, if
earlier, until such time as Executive is eligible for comparable coverage with a
subsequent employer (and Executive shall promptly notify the Company if he
becomes eligible for comparable coverage), subject to the provisions of
Section 6.11.
provided, however, that the continuation of such salary and benefits shall cease
on the occurrence of any circumstance or event that would constitute Cause under
Section 4.1 of this Agreement (including any breach of the restrictive covenants
referenced and incorporated in Section 5 below or any similar restrictive
covenants to which Executive is bound).
          4.3 Release. Executive acknowledges that he must execute and not
revoke a release of claims in a form provided by the Company within the time
period provided in the release in order to receive the payments and benefits
under this Section 4 resulting from Executive’s separation from service.
Provided that Executive complies with the foregoing sentence, the payments will
begin to be processed with the Company’s next payroll cycle after the
appropriate revocation period has elapsed and in no event later than the 60th
day following Executive’s separation from service.
          5. Restrictive Covenants. Executive acknowledges that he has executed
a Trade Secret and Proprietary Information Agreement (attached hereto as
Exhibit A), and the terms of said Agreement are incorporated herein by
reference.
          6. Miscellaneous.
          6.1 Representations and Covenants.
          (a) In order to induce the Company to enter into this Agreement,
Executive makes the following representations and covenants to the Company and
acknowledges that the Company is relying upon such representations and
covenants: (i) No agreements or obligations exist to which Executive is a party
or otherwise bound, in writing or otherwise, that in any way interfere with,
impede or preclude him from fulfilling all of the terms and conditions of this
Agreement. Executive will abide by any agreements that protect proprietary
information or any other information of another company while Executive is
performing his duties hereunder and after his employment has terminated; (ii)
Executive, during his employment, shall use his best efforts to

4



--------------------------------------------------------------------------------



 



disclose to the Board and the Chief Executive Officer of the Company in writing
or by other effective method any bona fide information known by him and not
known to the Board and/or the Chief Executive Officer of the Company that he
reasonably believes would have any material negative impact on the Company.
          (b) In order to induce the Executive to enter into this Agreement, the
Company makes the following representations and covenants to the Executive and
acknowledges that the Executive is relying upon such representations and
covenants: Pursuant to authorization by the Board of Directors of the Company,
the Company has caused this Agreement to be executed by an officer duly
authorized to act in the Company’s name and on its behalf.
          6.2 Entire Agreement. This Agreement and the Trade Secret and
Proprietary Information Agreement (incorporated herein by reference) contain the
entire understanding of the parties in respect of their subject matter and
supersede upon their effectiveness all other prior agreements and understandings
between the parties with respect to such subject matter. This Agreement
supersedes any agreement the Executive had with eRx Network, L.L.C. with respect
to the subject matter herein or incorporated herein by reference.
          6.3 Notices. Any notice necessary under this Agreement shall be
addressed to the General Counsel of the Company at its principal executive
office and to the Executive at the address appearing in the personnel records of
Company for Executive or to either party at such other address as either party
hereto may hereafter designate in writing to the other. Any notice shall be
deemed effective upon receipt thereof by the addressee, or two (2) days after
such notice has been mailed, return receipt requested, or sent by a nationally
recognized overnight courier service, whichever comes first.
          6.4 Amendment; Waiver. This Agreement may not be amended,
supplemented, canceled or discharged, except by written instrument executed by
the party against whom enforcement is sought. No failure to exercise, and no
delay in exercising, any right, power or privilege hereunder shall operate as a
waiver thereof.
          6.5 Binding Effect; Assignment. The rights and obligations of this
Agreement shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any assignee or purchaser of all or
substantially all of the Company’s business and properties. The Company may
assign its rights and obligations under this Agreement to any of its
subsidiaries or affiliates without the consent of Executive. The Company will
require any such purchaser, successor or assignee to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such purchase, succession or
assignment had taken place. Executive’s rights or obligations under this
Agreement may not be assigned by Executive, except that the rights specified in
Section 4.2 shall pass upon Executive’s death to Executive’s executor or
administrator.

5



--------------------------------------------------------------------------------



 



          6.6 Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.
          6.7 Governing Law; Forum; This Agreement shall be construed in
accordance with and governed for all purposes by the laws and public policy
(other than conflict of laws principles) of the State of Tennessee applicable to
contracts executed and to be wholly performed within such State.
          6.8 Severability. The parties have carefully reviewed the provisions
of this Agreement and agree that they are fair and equitable. However, in light
of the possibility of differing interpretations of law and changes in
circumstances, the parties agree that if any one or more of the provisions of
this Agreement shall be determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the provisions of this
Agreement shall, to the extent permitted by law, remain in full force and effect
and shall in no way be affected, impaired or invalidated.
          6.9 Further Assurances. Each of the parties agrees to execute,
acknowledge, deliver and perform, and cause to be executed, acknowledged,
delivered and performed, at any time and from time to time, as the case may be,
all such further acts, deeds, assignments, transfers, conveyances, powers of
attorney and assurances as may be reasonably necessary to carry out the
provisions or intent of this Agreement.
          6.10 Withholding Taxes. All payments hereunder shall be subject to any
and all applicable federal, state, local and foreign withholding taxes.
          6.11 Section 409A. It is intended that (1) each installment of the
payments provided under the Agreement is a separate “payment” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
(2) that the payments satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A of the Code provided under Treasury
Regulations 1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v).
Notwithstanding anything to the contrary in the Agreement, if the Company
determines (i) that on the date Executive’s employment with the Company
terminates or at such other times that the Company determines to be relevant,
Executive is a “specified employee” (as such term is defined under Treasury
Regulation 1.409A-1(i)) of the Company and (ii) that any payments to be provided
to Executive pursuant to the Agreement are or may become subject to the
additional tax under Section 409A(a)(1)(B) of the Code or any other taxes or
penalties imposed under Section 409A of the Code if provided at the time
otherwise required under the Agreement then such payments shall be delayed until
the date that is six months after the date of Executive’s “separation from
service” (as such term is defined under Treasury Regulation 1.409A-1(h)) with
the Company, or, if earlier, the date of Executive’s death. Any payments delayed
pursuant to this Section 6.11 shall be made in lump sum on the first day of the
seventh month following Executive’s “separation from service” (as such term is
defined under Treasury Regulation 1.409A-1(h)), or, if earlier, the date of
Executive’s death. In addition, to the extent that any reimbursement, fringe
benefit or other, similar

6



--------------------------------------------------------------------------------



 



plan or arrangement in which Executive participates during the term of
Executive’s employment under this Agreement or thereafter provides for a
“deferral of compensation” within the meaning of Section 409A of the Code,
(i) the amount eligible for reimbursement or payment under such plan or
arrangement in one calendar year may not affect the amount eligible for
reimbursement or payment in any other calendar year (except that a plan
providing medical or health benefits may impose a generally applicable limit on
the amount that may be reimbursed or paid), and (ii) subject to any shorter time
periods provided herein or the applicable plans or arrangements, any
reimbursement or payment of an expense under such plan or arrangement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred.
          6.12 Legal Consultation. Executive acknowledges that he has had ample
and reasonable opportunity to seek the advice of independent legal counsel of
Executive’s own choosing with respect to his rights and obligations and the
legal effect of this Agreement; that he has in fact sought such advice; and that
he has read the Agreement, is fully aware of its contents, and fully understands
its meaning and legal effect.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

            EMDEON BUSINESS SERVICES LLC
      By:   /s/ Gregory T. Stevens       Name:   Gregory T. Stevens     
Title:   Secretary        EXECUTIVE:
      /s/ Mark Lyle       Mark Lyle     

7



--------------------------------------------------------------------------------



 



ANNEX A
TRADE SECRET AND PROPRIETARY INFORMATION AGREEMENT
     This Agreement is ancillary to my Employment Agreement with Emdeon Business
Services LLC. In consideration for my Employment Agreement and the promises
contained herein, I hereby agree as follows:
     1. Confidentiality.
     (a) Trade Secret and Proprietary Information. To assist in the performance
of my duties to the Company and as consideration for my execution of this Trade
Secret and Proprietary Information Agreement, the Company promises to provide me
with valuable information, some of which will be considered Trade Secret and
Proprietary Information. Information relating to the Company’s Business (as
defined below) that provides the Company with a competitive advantage, which is
not generally known by, nor easily learned or determined by, persons outside the
Company is considered Trade Secret and Proprietary Information. The term Trade
Secret and Proprietary Information includes, but is not limited to:
(a) specifications, manuals, software in various stages of development;
(b) customer and prospect lists, and details of agreements and communications
with customers and prospects; (c) sales plans and projections, product pricing
information, acquisition, expansion, marketing, financial and other business
information and existing and future products and business plans of the Company;
(d) sales proposals, demonstrations systems, sales material; (e) research and
development; (f) computer programs; (g) sources of supply; (h) identity of
specialized consultants and contractors and Trade Secret and Proprietary
Information developed by them for the Company; (i) purchasing, operating and
other cost data; (j) special customer needs, cost and pricing data; (k) patient
information, including without limitation Protected Health Information as
defined in 45 C.F.R. 164.501 and (l) employee information (including, but not
limited to, personnel, payroll, compensation and benefit data and plans),
including all such information recorded in manuals, memoranda, projections,
reports, minutes, plans, drawings, sketches, designs, formula books, data,
specifications, software programs and records, whether or not legended or
otherwise identified by the Company as Trade Secret and Proprietary Information,
as well as such information that is the subject of meetings and discussions and
not recorded. Trade Secret and Proprietary Information shall not include such
information that (i) is generally available to the public (other than as a
result of a disclosure by me), (ii) was disclosed to me by a third party under
no obligation to keep such information confidential or (iii) was known by me
prior to, and not as a result of, my employment or anticipated employment with
the Company.
     (b) Duty of Confidentiality. I agree at all times, both during and after my
employment with the Company, to hold all of the Company’s Trade Secret and
Proprietary Information in a fiduciary capacity for the benefit of the Company
and to safeguard all such Trade Secret and Proprietary Information. I also agree
that I will not directly or indirectly disclose or use any such Trade Secret and
Proprietary Information to

8



--------------------------------------------------------------------------------



 



any third person or entity outside the Company, except as may be necessary in
the good faith performance of my duties for the Company. I further agree that,
in addition to enforcing this restriction, the Company may have other rights and
remedies under the common law or applicable statutory laws relating to the
protection of trade secrets. Notwithstanding anything in this Agreement to the
contrary, I understand that I may disclose the Company’s Trade Secret and
Proprietary Information to the extent required by applicable laws or
governmental regulations or judicial or regulatory process, provided that I give
the Company prompt notice of any and all such requests for disclosure so that it
has ample opportunity to take all necessary or desired action, to avoid
disclosure.
     (c) Unfair Competition. I acknowledge that the Company has a compelling
business interest in preventing unfair competition stemming from the intentional
or inadvertent use or disclosure of the Company’s Trade Secret and Proprietary
Information and Company Property.
     (d) Intellectual Property and Inventions. I acknowledge that all
developments, including, without limitation, the creation of new products,
conferences, training/seminars, publications, programs, methods of organizing
information, inventions, discoveries, concepts, ideas, improvements, patents,
trademarks, trade names, copyrights, trade secrets, designs, works, reports,
computer software, flow charts, diagrams, procedures, data, documentation, and
writings and applications thereof relating to the past, present, or future
business of the Company that I, alone or jointly with others, may have
discovered, conceived, created, made, developed, reduced to practice, or
acquired during my employment with the Company (collectively, “Developments”)
are works made for hire and shall remain the sole and exclusive property of the
Company, and I hereby assign to the Company all of my rights, titles, and
interest in and to all such Developments, if any. I agree to disclose to the
Company promptly and fully all future Developments and, at any time upon request
and at the expense of the Company, to execute, acknowledge, and deliver to the
Company all instruments that the Company shall prepare, to give evidence, and to
take any and all other actions that are necessary or desirable in the reasonable
opinion of the Company to enable the Company to file and prosecute applications
for, and to acquire, maintain, and enforce, all letters patent, trademark
registrations, or copyrights covering the Developments in all countries in which
the same are deemed necessary by the Company. All data, memoranda, notes, lists,
drawings, records, files, investor and client/customer lists, supplier lists,
and other documentation (and all copies thereof) made or compiled by me or made
available to me concerning the Developments or otherwise concerning the past,
present, or planned business of the Company are the property of the Company, and
will be delivered to the Company immediately upon the termination of my
employment with the Company.
     (e) Competitive Business. I acknowledge that a Competitive Business shall
mean: (i) any enterprise engaged in establishing electronic linkages between
individual healthcare providers, patients, and payors (including, without
limitation, insurance companies, HMO’s, pharmacy benefits management companies,
and/or self-insured employer groups) for the purpose of facilitating or
conducting financial, administrative and clinical communication and/or
transactions; (ii) any enterprise engaged in any other

9



--------------------------------------------------------------------------------



 



type of business in which the Company or one of its affiliates is also engaged,
or plans to be engaged, so long as I am directly involved in such business or
planned business on behalf of the Company or one of its affiliates.
     2. Non-Solicitation of Employees, Customers. I acknowledge that the Company
has a compelling business interest in preventing unfair competition stemming
from the intentional or inadvertent use or disclosure of the Company’s Trade
Secret and Proprietary Information. In order to protect the Company’s Trade
Secret and Proprietary Information;
          (i) during my employment with the Company and for a period of two
years after the termination of such employment for any reason (the “Restricted
Period”), I will not, without the Company’s express written permission, directly
or indirectly solicit, induce, hire, engage, or attempt to hire or engage any
employee or independent contractor of the Company, or in any other way interfere
with the Company’s employment or contractual relations with any of its employees
or independent contractors, nor will I solicit, induce, hire, engage or attempt
to hire or engage any individual who was an employee of the Company at any time
during the one year period immediately prior to the termination of my employment
with the Company
          (ii) during the Restricted Period, I will not, without the Company’s
express written permission, directly or indirectly contact, call upon or
solicit, on behalf of a Competitive Business, any existing or prospective
client, or customer of the Company who I serviced, or otherwise developed a
relationship with, as a result of my employment with the Company, nor will I
attempt to divert or take away from the Company the business of any such client
or customer.
     3. Restrictions on Competitive Employment. In order to protect the
Company’s Trade Secret and Proprietary Information, during the Restricted
Period, I will not (as principal, agent, employee, consultant, director or
otherwise), anywhere in the United States and Canada, directly or indirectly,
without the prior written approval of Emdeon Business Services LLC, engage in,
or perform any services for, a Competitive Business. Notwithstanding the
foregoing, I understand that I may have an interest consisting of publicly
traded securities constituting less than 1 percent of any class of publicly
traded securities in any public company engaged in a Competitive Business so
long as I am not employed by and do not consult with, or become a director of or
otherwise engage in any activities for, such company. The Restricted Period
shall be extended by the length of any period during which I am in breach of the
terms of this paragraph.
     4. Injunctive Remedies. I acknowledge and agree that the restrictions
contained in this Agreement are reasonably necessary to protect the legitimate
business interests of the Company, and that any violation of any of the
restrictions will result in immediate and irreparable injury to the Company for
which monetary damages will not be an adequate remedy. I further acknowledge and
agree that if any such restriction is violated, the Company will be entitled to
immediate relief enjoining such violation (including, without limitation,
temporary and permanent injunctions, a decree for specific performance, and an
equitable accounting of earnings, profits, and other benefits arising

10



--------------------------------------------------------------------------------



 



from such violation) in any court having jurisdiction over such claim, without
the necessity of showing any actual damage or posting any bond or furnishing any
other security, and that the specific enforcement of the provisions of this
Agreement will not diminish my ability to earn a livelihood or create or impose
upon me any undue hardship. I also agree that any request for such relief by the
Company shall be in addition to, and without prejudice to, any claim for
monetary damages that the Company may elect to assert.
     5. Severability Provision. I acknowledge and agree that the restrictions
imposed upon me by the terms, conditions, and provisions of this Agreement are
fair, reasonable, and reasonably required for the protection of the Company. In
the event that any part of this Agreement is deemed invalid, illegal, or
unenforceable, all other terms, conditions, and provisions of this Agreement
shall nevertheless remain in full force and effect. In the event that the
provisions of any of Sections 1, 2, or 3 of this Agreement relating to the
geographic area of restriction, the length of restriction or the scope of
restriction shall be deemed to exceed the maximum area, length or scope that a
court of competent jurisdiction would deem enforceable, said area, length or
scope shall, for purposes of this Agreement, be deemed to be the maximum area,
length of time or scope that such court would deem valid and enforceable, and
that such court has the authority under this Agreement to rewrite (or
“blue-pencil”) the restriction(s) at-issue to achieve this intent.
     6. Non-Waiver. Any waiver by the Company of my breach of any term,
condition, or provision of this Agreement shall not operate or be construed as a
waiver of the Company’s rights upon any subsequent breach.
     7. Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, I HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
CONNECTION WITH ANY LITIGATION ARISING OUT OF, UNDER, IN CONNECTION WITH, OR IN
ANY WAY RELATED TO THIS AGREEMENT. THIS INCLUDES, WITHOUT LIMITATION, ANY
LITIGATION CONCERNING ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT
(WHETHER VERBAL OR WRITTEN), OR ACTION OF THE COMPANY OR ME, OR ANY EXERCISE BY
THE COMPANY OR ME OF OUR RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR IN ANY WAY
RELATING TO THIS AGREEMENT. I FURTHER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE COMPANY TO ISSUE AND ACCEPT THIS AGREEMENT.
     8. Continuation of Employment. This Agreement does not constitute a
contract of employment or an implied promise to continue my employment or status
with the Company; nor does this agreement affect my rights or the rights of the
Company to terminate my employment status at any time with or without cause or
notice.
     9. Effect on Other Agreements. Company and I acknowledge that in addition
to this Agreement, I have entered into a Restrictive Covenant Agreement with and
among EBS Master LLC, a Delaware limited liability company, Envoy LLC, a
Delaware limited liability

11



--------------------------------------------------------------------------------



 



company which is a wholly-owned indirect subsidiary of EBS Master LLC, Emdeon
Merger Sub LLC, a Texas limited liability company which is a wholly-owned
subsidiary of Envoy LLC, and eRx Network, L.L.C., a Texas limited liability
company. Such Restrictive Covenant Agreement is ancillary to a Merger Agreement
of approximately even date, executed by and among the same parties. This
Agreement and the Restrictive Covenant Agreement shall both be enforceable and
neither shall be construed to supersede the other.
     10. Governing Law. This Agreement shall be construed in accordance with and
governed for all purposes by the laws and public policy of Tennessee, without
regard to principles of conflict of laws.
TSPI ACCEPTANCE:

     
/s/ Mark Lyle
 
Mark Lyle
  Date: 7/1/2009 

12